Citation Nr: 0401111	
Decision Date: 01/13/04    Archive Date: 01/22/04

DOCKET NO.  03-03 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
right knee bursitis/tendonitis, status post injury with 
chondromalacia, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased (compensable) disability 
rating for service-connected lumbosacral strain.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel




INTRODUCTION

The veteran served on active duty from November 1970 to May 
1974 and from June 1978 to July 1982.

In October 1974, service connection was granted for 
lumbosacral strain.  A noncompensable disability rating was 
assigned.  Service connection was granted for a right knee 
disability in a June 1999 rating decision.  A 10 percent 
disability rating was assigned 

In January 2002, the veteran requested that increased ratings 
be considered for the two service-connected disabilities.  
These matters come to the Board of Veterans' Appeals (Board) 
on appeal of a March 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri in which the RO denied entitlement to the benefits 
sought on appeal.  The veteran perfected an appeal of that 
decision.

The Board notes that in a December 2002 statement the veteran 
requested a hearing before the RO Decision Review Officer.  
The RO contacted the veteran in February 2003 regarding his 
hearing request, and the veteran then stated that he was 
withdrawing his request for a hearing.  

For reasons explained below, the issue of entitlement to a 
compensable disability rating for lumbosacral strain is being 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part.


FINDING OF FACT

The right knee disability is manifested by subjective 
complaints of pain, with no instability or limitation of 
motion.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for right knee bursitis/tendonitis, status post injury with 
chondromalacia, are not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.71, 4.71a, Diagnostic Codes 5003, 5019, 5260, 
5261 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

1.  Entitlement to an increased rating for service-connected 
right knee bursitis/tendonitis, status post injury with 
chondromalacia, currently evaluated as 10 percent disabling.

The veteran contends that he is entitled to a higher rating 
for the right knee disability because the pain in the knee 
has worsened.

In the interest of clarity, the Board will initially review 
various laws generally pertaining to the issue on appeal.  
The Board will then move on to an analysis of the issue.  
Although all of the evidence in the claims file may not be 
specifically cited in the Board's decision, the Board has 
reviewed and considered all of the evidence in the claims 
file in reaching its conclusions.

As discussed elsewhere, due to a change in the law pertaining 
to evaluation of service-connected back disabilities, the 
other issue on appeal, entitlement to an increased disability 
rating for lumbosacral strain, is being remanded.  

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (the VCAA) [codified as amended at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002)].  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted at 
38 C.F.R. § 3.159 (2003).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but still pending before VA on that date.  In 
this case, the veteran's claim for an increased rating was 
filed after November 2000.  The provisions of the VCAA and 
the implementing regulations are, accordingly, applicable.  
See Holliday v. Principi, 14 Vet. App. 282-83 (2001) [the 
Board must make a determination as to the applicability of 
the various provisions of the VCAA to a particular claim].

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice, and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review 

The current standard of review for all claims is as follows.  
Once all the evidence has been brought together, the Board 
has the responsibility to evaluate the record on appeal.  38 
U.S.C.A. § 7104 (West 2002).  When there is an approximate 
balance of the evidence regarding the merits of an issue 
material to the determination of the matter, the benefit of 
the doubt in resolving each issue shall be given to the 
claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2003).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Duty to notify

On receipt of a claim for benefits VA will notify the veteran 
of the evidence that is necessary to substantiate the claim.  
VA will also inform the veteran which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  VA will also request that the veteran provide any 
evidence in his possession that pertains to the claim.  
See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The RO provided the veteran a statement of the case during 
the pendency of his appeal.  In that document the RO informed 
him of the regulatory requirements for establishing 
entitlement to a higher rating, and the rationale for 
determining that the evidence he had then submitted did not 
show that those requirements were met.  

Crucially, in a February 2002 notice the RO informed the 
veteran of the evidence needed to substantiate his claim by 
informing him of the provisions of the VCAA and the specific 
evidence required to establish entitlement to a higher 
rating.  The RO also informed him of the information and 
evidence that he was required to submit, and the evidence 
that the RO would obtain on his behalf.  The RO instructed 
him to identify any evidence that was relevant to his claim, 
and to provide signed authorizations for each medical care 
provider so that VA could obtain that evidence on his behalf.  
The RO informed him that although VA would make reasonable 
efforts to obtain the evidence he identified, it was 
ultimately his responsibility to provide the evidence in 
support of his claim.

The Board notes that in the February 2002 notice the RO 
instructed the veteran to submit the requested information 
and/or evidence within 30 days of the notice.  In Paralyzed 
Veterans of America, et. al., v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (the Federal 
Circuit) invalidated 38 C.F.R. § 3.159(b)(1), which allowed 
the RO to adjudicate the claim based on the evidence of 
record 30 days following the date of the notice.  The Federal 
Circuit found that the denial of a claim within one year of 
the notice, with a promise to reopen the claim within the 
one-year period if substantiating evidence was submitted, did 
not satisfy the statutory requirement that the veteran be 
allowed one year in which to submit the requested evidence.

In legislation enacted on December 16, 2003, Congress amended 
38 U.S.C.A. § 5103(b) to allow VA to adjudicate a claim for 
VA benefits before expiration of the one-year period provided 
in the statute.  See Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to 
be codified at 38 U.S.C. § 5103(b)).  The amendment to the 
statute is effective November 9, 2000, the date of enactment 
of the VCAA.  The purpose in the December 2003 amendment was 
to reverse the holding by the Federal Circuit in Paralyzed 
Veterans of America that a claim for VA benefits could not be 
denied until one year had expired after notice to the 
claimant of the evidence needed to substantiate the claim.  
The result of the amendment is that the provisions in 
38 C.F.R. § 3.159(b)(1) allowing for the adjudication of a 
claim 30 days following the notice are valid.  The Board 
finds, therefore, that the veteran has been properly informed 
of the evidence required to substantiate his claim and that 
the Board can adjudicate his appeal without further 
development of this issue.

Duty to assist

The statutes and regulation provide that VA will also make 
reasonable efforts to help the veteran obtain evidence 
necessary to substantiate the claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  VA's duty includes making efforts 
to obtain his service medical records, if relevant to the 
claim; other relevant records pertaining to service; VA 
medical records; and any other relevant records held by any 
other source.  The veteran is also required to provide the 
information necessary to obtain this evidence, including 
authorizations for the release of medical records.  In a 
claim for disability compensation, VA will provide a medical 
examination which includes a review of the evidence of record 
if VA determines it is necessary to decide the claim.  
See 38 U.S.C.A. § 5103A (West 2003); 38 C.F.R. § 3.159(c) 
(2003).  

The RO has obtained the VA treatment records the veteran 
identified, and provided him a VA medical examination in 
March 2002, the results of which will be referred to below.  
The report of the medical examination reflects that the 
examiner reviewed the veteran's medical records, recorded his 
past medical history, noted his current complaints, conducted 
a physical examination, and rendered appropriate diagnoses 
and opinions.  

The veteran asserted in his April 2002 notice of disagreement 
that the March 2002 examination is not adequate for rating 
purposes because the examination of his right knee lasted 
"only" one-half hour and the examining physician merely 
"pulled on my right leg to see if it was flexible."  

The Court has held that the statutory duty to assist requires 
a thorough and contemporaneous medical examination that is 
sufficient to ascertain the current level of disability.  See 
Floyd v. Brown, 9 Vet. App. 88 (1996), appeal dismissed per 
curium, 9 Vet. App. 253 (1996).  The report of the 
examination shows that the examiner documented all of the 
veteran's complaints and provided all the required 
information regarding the functional limitations in the right 
knee.  

It is now well established that laypersons without medical 
training, such as the veteran, are not competent to comment 
on medical matters.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  In short, the veteran is not qualified or 
competent to evaluate the sufficiency of his own physical 
examination.

The Board finds, therefore, that the report of the March 2002 
examination is adequate for rating purposes, and that remand 
of this issue to obtain an additional examination is not 
appropriate.

The veteran and his representative have been accorded the 
opportunity to present evidence and argument, and have done 
so.  The veteran has not indicated the existence of any other 
evidence that is relevant to his appeal.  As noted above, the 
veteran was offered a hearing, which he declines.  General 
due process considerations have therefore been satisfied.  
See 38 C.F.R. § 3.103 (2003).    

The Board concludes that all relevant data has been obtained 
for determining the merits of the veteran's claim and that no 
reasonable possibility exists that any further assistance 
would aid him in substantiating his claim.  See Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001).  The Board will 
accordingly move on to a discussion of the merits of the 
claim.

Relevant Law and Regulations

Disability ratings - in general

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a),  4.1 (2002).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).  

Rating musculoskeletal disabilities


Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. § 4.40 (2003).

The factors of disability effecting joints are reduction of 
normal excursion of movements in different planes, including 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, deformity, or atrophy of disuse.  For 
the purpose of rating disabilities due to arthritis, the knee 
is considered a major joint.  38 C.F.R. § 4.45 (2003).

Assignment of a diagnostic code

The veteran's service-connected right knee disability, 
bursitis/tendonitis, has been rated by the RO under 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5019-5260.

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis, and the 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

In this case, the veteran's right knee disability has 
consistently been diagnosed as chronic bursitis.  According 
to the Rating Schedule, bursitis is to be evaluated as 
degenerative arthritis, based on limitation of motion of the 
affected joint.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5019, 5003 (2003).

The Board thus concludes that the veteran's service-connected 
right knee disability is most appropriately rated as 
bursitis, which involves rating the joint based on limitation 
of motion.  The veteran has not suggested a more appropriate 
diagnostic code. 

Specific schedular criteria

Diagnostic Code 5260 [limitation of flexion of the leg] 
provides a non-compensable rating if flexion is limited to 
60 degrees, a 10 percent rating where flexion is limited to 
45 degrees, a 20 percent rating where flexion is limited to 
30 degrees, and a maximum 30 percent rating if flexion is 
limited to 15 degrees.  38 C.F.R. § 4.71a (2003).  

Diagnostic Code 5261 [limitation of extension] of the leg 
provides a non-compensable rating if extension is limited to 
five degrees, a 10 percent rating if limited to 10 degrees, a 
20 percent rating if limited to 15 degrees, a 30 percent 
rating if limited to 20 degrees, a 40 percent rating if 
limited to 30 degrees, and a 50 percent rating if limited to 
45 degrees.  38 C.F.R. § 4.71a (2003).

Analysis

Schedular rating

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, and 4.42, the 
Board has reviewed all of the evidence of record pertaining 
to the history of the veteran's service-connected disability.  
See also Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  
Where, as here, entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the level of disability during the current rating 
period is of primary concern.  In such instances, although 
the recorded history of a disability is for consideration in 
order to make a more accurate evaluation, the regulations do 
not give past medical evidence precedence over current 
findings.  See 38 C.F.R. § 4.2 (2003); Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

With respect to the assignment of compensable ratings, 
according to the relevant diagnostic codes, a 20 percent 
rating is applicable if flexion of the right knee is limited 
to 30 degrees, or if extension is limited to 15 degrees.  

The examination in March 2002 revealed that both active and 
passive range of motion of the knee was normal, that being 
from zero degrees of extension to 130 degrees of flexion.  
This approximates normal range of motion.  See 38 C.F.R. § 
4.71, Plate II (2002), which reflects that normal flexion and 
extension of a knee is from 0 to 140 degrees.  Any limitation 
of motion demonstrated does not approximate that which would 
allow for the assignment of a compensable rating.

The Board further notes that an x-ray of the right knee in 
March 2002 was described by the radiologist as being 
essentially unremarkable.  Thee is thus no basis to assign a 
10 percent rating under Diagnostic Code 5003.

The Board is aware that in evaluating the veteran's right 
knee disability, it is not strictly limited to a concrete 
interpretation of  the schedular criteria.  See Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) [the specified factors for 
each incremental rating were examples rather than 
requirements for a particular rating; analysis should not be 
limited solely to whether the claimant exhibited the symptoms 
listed in the rating scheme].  However, a review of the 
record reveals virtually no identifiable physical pathology 
which would enable the assignment of a compensable rating 
under the schedular criteria.  During the March 2002 VA 
examination, and when examined in August 2002, the veteran 
complained of chronic pain in the knee and occasional 
swelling and giving way.  Although the examiners noted 
tenderness on palpation of the knee, there was no evidence of 
swelling or instability in the knee.  

In short, the March 2002 VA examination report indicated that 
the range of motion of the veteran's right knee approximated 
normal.  In addition, an August 2002 VA treatment record 
shows that examination then revealed full range of motion in 
the knee.  The criteria for a higher disability rating based 
on limitation of motion are not, therefore, met.


DeLuca considerations

The veteran's chief complaint revolves around right knee 
pain.  The Board 
has therefore given thought to the provisions of 38 C.F.R. 
§§ 4.40 and 4.45.
As discussed above, the evaluation of a musculoskeletal 
disability requires consideration of all of the functional 
limitations imposed by the disorder, including pain, 
weakness, limitation of motion, and lack of strength, speed, 
coordination or endurance.  See also Spurgeon v. Brown, 10 
Vet. App. 194 (1997).  

Although the veteran reported experiencing pain with motion 
of the knee, the pain was by the examiner attributed to his 
low back disorder, not the right knee impairment.  The 
examiner did not document any complaints of pain that were 
related to the right knee.    

In the absence of any limitation of motion of the right knee, 
the Board finds that the veteran's subjective complaints of 
pain in the knee is appropriately compensated by the 
10 percent rating that has been assigned under Diagnostic 
Code 5019.  The Board notes in this regard that in assigning 
the 10 percent rating for the right knee disability in June 
1999, the RO based the rating on pain with use of the joint.  
In the absence of any objectively demonstrated functional 
limitations of the knee a higher rating is unwarranted.

In summary, the criteria for a higher rating based on 
limitation of motion are not met.  The 10 percent rating that 
has been assigned appropriately compensates the veteran for 
complaints of knee pain.  The Board finds, therefore, that 
the criteria for a higher rating are not met, and that the 
preponderance of the evidence is against the claim of 
entitlement to an increased rating for right knee 
bursitis/tendonitis, status post injury with chondromalacia.  
The benefit sought on appeal is accordingly denied.




ORDER

The claim of entitlement to an increased rating for right 
knee bursitis/tendonitis, status post injury with 
chondromalacia, is denied.


REMAND

2.  Entitlement to an increased (compensable) disability 
rating for service-connected lumbosacral strain.

Subsequent to certification of the veteran's appeal to the 
Board, the rating criteria for disabilities of the spine were 
revised in August 2003, effective September 26, 2003.  See 
Schedule for Rating Disabilities, The Spine, 68 Fed. Reg. 
51,454 (Aug. 27, 2003) (to be codified at 38 C.F.R. Part 4).  
The veteran has not been informed of the revised rating 
criteria, nor has the RO had the opportunity to consider the 
revised rating criteria in the first instance.  The Board 
finds, therefore, that remand of this issue is required.  See 
Disabled American Veterans, et. al., v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 1346-47 (Fed. Cir. 2003); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Accordingly, the issue of entitlement to an increased rating 
for lumbosacral strain is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

After undertaking any additional 
development deemed appropriate, the VBA 
should re-adjudicate the issue of 
entitlement to an increased rating for 
the service-connected lumbosacral strain, 
with consideration of the revised rating 
criteria for disorders of the spine.  If 
the benefit sought on appeal remains 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
given the opportunity to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the VBA.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the VBA.  
The law requires that all claims that are remanded by the 
Board for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
VBA to provide expeditious handling of all cases that have 
been remanded by the Board.  See M21-1, Part IV, paras. 8.43 
and 38.02.




	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



